20-3490
United States v. Gonzalez

20-3490-cr
United States wn Gonzalez

UNITED STATES COURT OF APPEALS
FOR THE SECOND CIRCUIT

SEALED SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order filed
on of after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summaty ordet ina
document filed with this Court, a patty must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 22™ day of December, two thousand twenty-one.

PRESENT: = Josfi A. CABRANES,
BARRINGTON D. PARKER,
Bunicr Cc, Len,
Circuit Judees.

 

UNITED STATES OF AMERICA,
Appellee,
¥. 20-3490-cr
JOSELITO RODRIGUEZ GONZALEZ,

Defendant-Appellant.

 

FOR APPELLEE: Tiffany HL. Lee, Assistant United States
Attorney, far James P. Kennedy, Jr.,
United States Attorney for the Western
District of New York, Buffalo, NY.

FOR DEFENDANT-APPELLANT: David R. Morabito, East Rochester, NY.

Appeal from a judgment, entered September 22, 2020, by the United States District Court
for the Western District of New York (tank P. Geraci, Jr., then-Chief Judge).

 
UPON DUE CONSIDERATION WHEREOFP, IT 18 HEREBY ORDERED,
ADJUDGED, AND DECREED that the September 22, 2020 judgment of the District Court be
and hereby is AFFIRMED.

Defendant Joselito Rodriguez Gonzalez appeals the District Court’s judgment principally
sentencing him to a 72-month term of imprisonment and four years of supervised telease. On
March 26, 2019, Gonzalez pleaded guilty to one count of conspiracy to possess with intent to
f ine in violati F21 US.C. §&§ 8441), (b)O 0

  

distribute and distributio

 

riola

                
 

On July 23, 2020, after Gonzalez had pleaded guilty, he was arrested by the Livingston
County Sheriff's Office for all July 18, July 20, and July 23,
2020.;

ily selling cocaine on three occasions:

         
 

 

We assume the patties’

familiarity with the underlying facts, the procedural history of the case, and the issucs on appeal.

Where, as here, a plea agreement “is conditioned on satisfaction of the obligor, the condition
is not met ‘“f the obligor is honestly, even though unreasonably, dissatisfied.” United States v. Renach,
896 F.2d 710, 713 (2d Cir. 1990) (citing Restatement (Second) of Contracts § 228, cmt.

 
 

 
 

 
 
 
   
 
 
 

  

. “The charges filed against [Gonzalez] provided a good faith
basis for the Government to determine that he had breached his obligation not to commit any

tucthec crimes.” |

    

Accordingly, and

after reviewing the cecord before us, we find nothing to support Gonzalez’s allegation of bad faith

on the pact of the Government.

We have considered all of Gonzalez’s remaining arguments and find them to be without
merit. For the foregoing reasons, therefore, we AFFIRM the September 22, 2020 judgment of the
District Court.

FOR THE COURT:
Catherine O’Hagan Wolfe, Clerk